Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original specification does not provide any basis for limiting the fastener “devoid of apertures”.  There is no guidance in the specification as to what “apertures” would be encompassed by such language.  Hook and loop fasteners by definition have apertures formed by the loops.  The original specification does not provide any basis for what elements would be omitted by the phrase “only via the hook-and-loop fasteners” and therefore it is not clear what elements are considered to be omitted and what elements would be proper to be present.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
    In claims 1, 3, and 6 the phrase “devoid of apertures” is vague and indefinite because it is not clear form the specification as to what structures are considered to be encompassed, especially when loops by definition have apertures.
     In claims 1, 3, and 6 the phrase “only via the hook-and-loop fasteners” is confusing, vague, and indefinite in that the specification does not provide any guidance as to what structures are intended to be omitted by such a recitation, especially when an embodiment is shown which has additional fastening structures shown by 3HR.
     Claim 6 is very confusing, vague, and indefinite in that the preamble recites “An instep belt”, but most of the claim language is directed towards footwear elements.  It is not clear what elements are being positively recited and claims and which elements are merely recitation of intended use.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garza (2010/0170113).
     Garza shows footwear (see figures 40-45) comprising an outsole (10) with hook and loop fasteners thereon (24), an inner sole (12) with hook and loop fasteners thereon (26), an upper instep belt (15) with hook and loop fasteners (24 and 26, see figure 45) as claimed.
     In reference to the phrase “devoid of apertures” inasmuch as applicant has defined such and it is noted that when the footwear of Garza is assembled, there are no “apertures” in the finished footwear.
     In reference to the phrase “only via the hook-and-loop fasteners”, it is noted that the claims are written in an open, “comprising”, manner and thus permits the addition of additional elements and therefore Garza meets the limitations of the claims.
     In reference to claim 6, Garza shows an instep belt (15) with hook and loop fasteners (24 and 26) as claimed and in reference to the intended use of the instep belt, the belt of Garza is clearly capable of being used as recited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garza (2010/0170113).
     Garza shows footwear (see figures 40-45) comprising an outsole (10) with hook and loop fasteners thereon (24), an inner sole (12) with hook and loop fasteners thereon (26), an upper instep belt (15) In re Karlson, 136 USPQ 184.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garza.
     Garza shows footwear as noted above substantially as claimed except for a thong.  Garza teaches in figures 7-9 to provide a thong with attachment means thereon (at 29 and 30) and an inner sole with a hole (at 27).  Garza teaches providing hook and loop fasteners (see figures 45 and 47) in addition to other fasteners for securing the ends of the upper between the insole and outsole (see figures 45 and 47).  It would have been obvious to provide a thong and hole as taught by Garza in figures 7-9 and to use hook and loop fasteners to attach the ends of the thong as taught by Garza in figures 45 and 47 in the footwear of Garza shown in figures 40-45 to provide a different style of footwear, i.e. a thong type.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 

	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732